UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-7274


SAMUEL T. JOHNSON,

                       Petitioner - Appellant,

          v.

ROBERT M. STEVENSON, III,

                       Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Orangeburg. Timothy M. Cain, District Judge.
(5:13-cv-01714-TMC)


Submitted:   November 18, 2014            Decided:   November 21, 2014


Before NIEMEYER, MOTZ, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Samuel T. Johnson,    Appellant   Pro Se.    Alphonso Simon, Jr.,
Assistant Attorney     General,    Donald  John   Zelenka,  Senior
Assistant Attorney    General,    Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Samuel T. Johnson seeks to appeal the district court’s

order adopting the recommendation of the magistrate judge and

denying relief on his 28 U.S.C. § 2254 (2012) petition.                              The

order is not appealable unless a circuit justice or judge issues

a    certificate    of    appealability.              28   U.S.C.    § 2253(c)(1)(A)

(2012).     A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2).            When the district court denies relief

on    the    merits,      a      prisoner       satisfies     this     standard      by

demonstrating      that       reasonable        jurists    would     find   that     the

district    court’s      assessment      of     the    constitutional       claims    is

debatable    or    wrong.        Slack   v.      McDaniel,    529    U.S.    473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling is debatable, and that the petition states a debatable

claim of the denial of a constitutional right.                       Slack, 529 U.S.

at 484-85.

            We have independently reviewed the record and conclude

that Johnson has not made the requisite showing.                        Accordingly,

we deny a certificate of appealability and dismiss the appeal.

We   dispense     with    oral    argument       because    the     facts   and    legal



                                            2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3